                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 KSANKA KUPAQA XA'E-Q:IN, ROCK                      CV 19-20--M-DWM
 CREEK ALLIANCE, EARTHWORKS,
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER,
 DEFENDERS OF WILDLIFE,                                    ORDER
 SIERRA CLUB, and CENTER FOR
 BIOLOGICAL DIVERSITY,

              Plaintiffs,

       vs.

 UNITED STATES FISH AND
 WILDLIFE SERVICE; CHAD W.
 BENSON, Kootenai National Forest
 Supervisor; and UNITED STATES
 FOREST SERVICE,

              Defendants.


      Plaintiffs move for the admission of Elizabeth B. Forsyth to practice before

this Court in this case with Katherine K. O'Brien to act as local counsel. Ms.

Forsyth's application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Elizabeth B.

Forsyth pro hac vice (Doc. 3) is GRANTED on the condition that Ms. Forsyth

shall do her own work. This means that Ms. Forsyth must do her own writing; sign


                                          1
her own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Forsyth, within fifteen (15) days of the date of this Order, files a notice

acknowledging her admission under the terms set forth above.

      DATED this ~         day of January, 2019.                ,/
                                                            /




                                           2
